Order.
This complaint was brought by the investigating committee which is appointed by the supreme court in accordance with its Rules of Practice. The charges arise out of the alleged embezzlement by the respondent of stock certificates, securities and cash of great value belonging to a certain estate of which he was trustee and to two other clients, one of which was an estate.
The charges, which clearly involve the relationship of attorney and client, were initiated by the investigating committee. Such charges were prosecuted by a representative of that committee before the complaint committee at a hearing held on December 10, 1954 of which the respondent had notice and appeared in person.
Joseph F. Flynn, for Investigating Committee.

Harold R. Semple, pro se.

The evidence disclosed among other facts an indictment of respondent by the grand jury, charging him with embezzlement based upon the defalcations mentioned in the instant charges, and also a plea of nolo contendere as entered by him in that case. Moreover, at the hearing the respondent, having- in mind the nature and purpose of the instant proceeding, admitted that such charges against him in connection with the estates of Bertram I. Crandall and Christine U. Scott were substantially true and that he had used for his own purposes a large amount of money belonging to those estates. However, he explained that the charge involving the appropriation of money from a third client was not entirely correct, claiming that he was entitled to a large part of such money as a fee.
The complaint committee thereupon filed its report on December 13,1954 finding that the evidence had established the charges of unprofessional conduct on the part of respondent and recommending such discipline as to the court seemed proper.
We have examined the evidence and the report of the committee and such report is hereby approved. Accordingly it is ordered that the respondent Harold R. Semple be and he is hereby disbarred from the practice of law in the courts of this state.
Entered as the order of this court this fourteenth day of December, A. D. 1954.
By order:
John H. Greene, Jr.
Clerk